Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 13, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.